118 Ga. App. 405 (1968)
164 S.E.2d 148
CAUDELL
v.
SARGENT et al.
43918.
Court of Appeals of Georgia.
Argued September 6, 1968.
Decided September 27, 1968.
Lipshutz, Macey, Zusmann & Sikes, Gary C. Furin, Martin M. Pollock, for appellant.
Greer & Murray, Richard G. Greer, Kenneth C. Pollock, for appellees.
QUILLIAN, Judge.
The appellant enumerated as error two instructions given the jury in the court's charge. However, it does not appear in the record that any objection was made to the charge before verdict as required by Code Ann. § 70-207 (a, b) (Ga. L. 1965, pp. 18, 31; Ga. L. 1966, pp. 493, 498; Ga. L. 1968, pp. 1072, 1078) and the enumerations of error are not considered. Nathan v. Duncan, 113 Ga. App. 630 (6) (149 SE2d 383). The appellant admits that no objection was made after the charge but insists that on a hearing concerning requests to charge, the appellant "vigorously" objected to such instructions. As pointed out in Atlanta Americana &c. Corp. v. Sika Chem. Corp., 117 Ga. App. 707, 710 (3) (161 SE2d 342), the requirement is that there be a proper objection after the court instructed the jury and before the jury returned a verdict.
Judgment affirmed. Bell, P. J., and Hall, J., concur.